PER CURIAM:
Por no haber rendido índices notariales desde abril de 1988, el Lie. Govén D. Martínez Suris, Director de la Oficina de Inspección de Notarías, nos refirió el 18 de mayo de 1989 el asunto del notario Julio R. Octaviani Mu-ñoz para la correspondiente acción. El 2 de junio de 1989 le concedimos un término de cinco (5) días para que los rindiera y le ordenamos, además, que dentro de dicho término mos-trara causa por la cual no debía ser disciplinado como nota-rio. El licenciado Octaviani Muñoz no compareció ni rindió los índices y, mediante Resolución de 29 de junio de 1989, lo suspendimos temporeramente como notario y ordenamos la incautación de su protocolo.
Mediante la misma resolución, concedimos un término final para rendir los índices y le ordenamos que dentro del mismo término mostrara causa por la cual no debía ser disci-plinado como abogado. Todavía el licenciado Octaviani no ha comparecido ni cumplido con la resolución.
*65Ante el reiterado incumplimiento con las órdenes de este Tribunal, actuación que menoscaba nuestra jurisdicción dis-ciplinaria y la integridad y eficacia del orden jurídico de nuestra sociedad, procede decretar su suspensión indefinida del ejercicio de la abogacía hasta que acredite su disposi-ción de cumplir estrictamente con nuestras resoluciones y explique satisfactoriamente su actuación. In re Ayala Hernández, 121 D.P.R. 758 (1988); In re Rosa Batista, 122 D.P.R. 485 (1988); In re La Fontaine Martell, 123 D.P.R. 433 (1989).

Se dictará sentencia de conformidad.